Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

	Claims 1-4 and 6-16 are pending.
	Claim 5 is canceled.
	Claims 10, 11, 14, and 15 are withdrawn.
	Claims 1 and 10-12 are currently amended.
	Claims 1-4, 6-9, 12, 13, and 16 are under examination on the merits.

Rejections Withdrawn
35 U.S.C. 112(b)
The rejection of claims 12 and 13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ),
second paragraph, as being indefinite for failing to particularly point out and distinctly claim the
subject matter which the inventor or a joint inventor (or for applications subject to pre-AJA
35 U.S.C. 112, the applicant), regards as the invention, is withdrawn in view of the claim amendments, dated 12/27/2021.

35 U.S.C. 112(a)


35 U.S.C. 103
The rejection of claims 1, 2, 4, 6-9, 12, and 13 under 35 U.S.C. 103 as being unpatentable
over Chang et al. (US PG PUB 2014/0212425, publication date: 07/31/2014) is withdrawn in view of the amendments to the claims.

Rejections Maintained
35 U.S.C. 103
The rejection of claims 1-4, 6-9, 12, and 13 under 35 U.S.C. 103 as being unpatentable over Ghayur et al. (US PG PUB 2012/0258108, publication date: 10/11/2012) and Carey et al. (Cell Research, 17:942-955, 2007, in IDS from 12/17/2019) is maintained.

Response to Arguments
With respect to the rejection of the claims under 35 U.S.C. 103 as being obvious over the teachings of Ghayur et al. and Carey et al., in Applicant Arguments, dated 12/27/2021, Applicant submits two documents supporting the assertion that at the effective filing date of the invention, the use of an anti-IgM antibody would not have been expected to be effective in the treatment of disease. - “US 2016/0304625 discloses, among other things, that ‘Specific mlgM [membrane bound IgM] targeting in vivo was thought not to be feasible, as the drug or biologic would bind to the circulating IgM in blood prior to reaching the cell surface B-cell membrane mIgM.’ See in vivo was thought not to be feasible, except for the anti-id, patient-specific CDR approach.’ See p. 74702, left col., lines 18-20… Thus, only in exceptional circumstances was one of skill in the art at the time of filing able to target membrane-bound IgM without being inhibited by circulating serum IgM.”
These arguments have been fully considered but are not deemed persuasive. Based upon the references provided by Applicant, one of ordinary skill in the art would appreciate that circulating (serum) IgM may bind an anti-IgM antibody, thereby decreasing the likelihood that said anti-IgM antibody will bind to IgM on the surface of a B cell and provide a therapeutic benefit. However it is noted that the references provided by Applicant are primarily concerned with monospecific anti-IgM antibodies for use in treating B cell cancers. This is a significant detail, because the claimed invention is a bispecific antibody that comprises an anti-IgM component and a second component that binds a cell surface antigen that is not CD22, such as CD20. While circulating (serum) IgM may be effective in binding a monospecific anti-IgM antibody such that much of an administered dose of said antibody would not reach membrane-bound IgM on B cells, one of ordinary skill in the art would have a reasonable expectation that a significant amount of an administered dose of an anti-IgM/anti-CD20 bispecific antibody would be capable of reaching membrane-bound IgM on B cells. One of ordinary skill in the art would have such an expectation, because the anti-CD20 component of said bispecific antibody would specifically target said bispecific antibody to B cells, which are known to express surface CD20. 
Applicant further asserts that “Carey fails to compensate for the deficiencies of Ghayur at least because Carey does not describe any therapeutic affect for an anti-IgM antibody, much less in the context of a bispecific antibody. Further to this, the Office points to Carey at Figs. 1 and 2 and asserts that Carey teaches that anti-IgM antibodies may be used to cross-link B cell receptors on CH31 cells, a B cell lymphoma cell line, leading to growth inhibition, cell cycle arrest, and apoptosis. See Office Action at p. 10, lines 6-8. However, Carey discloses that IL-4 signals suppress the anti-IgM-mediated apoptosis and growth arrest of CH31 cells. See entire document, including, e.g., Abstract.” It is noted that Carey et al. do not describe a therapeutic effect for anti-IgM antibodies, nor do Carey et al. provide any teachings regarding the use of anti-IgM antibodies in a bispecific format. However as indicated in the Non-Final Rejection, dated 09/24/2021, Carey et al. teach that anti-IgM antibodies may be used to cross-link B cell receptors on B cells, leading to growth inhibition, cell cycle arrest, and apoptosis. Even though Carey et al. discovered that this effect may be abrogated by IL-4, said discovery does not challenge the finding that the instantly claimed invention is obvious over the teachings of Ghayur et al. and Carey et al., at least because the claims are silent with respect to the relationship between IL-4 and anti-IgM antibody-mediated growth inhibition, cell cycle arrest, and apoptosis of B cells. The rejection of the claims under 35 U.S.C. 103 as being obvious over the teachings of Ghayur et al. and Carey et al. are deemed proper and are maintained.

Allowable Subject Matter
with respect to the species election of 1) an anti-IgM antibody that comprises the heavy and light chain CDR 1-3 amino acid sequences of SEQ ID NO: 1-6 and 2) an anti- HLA-DR antibody that comprises the heavy and light chain CDR 1-3 amino acid sequences of SEQ ID NO(s): 7-12, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON B MOSELEY II whose telephone number is (571)272-6221.  The examiner can normally be reached on M-F 9:00 am - 6:00 pm EST

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NELSON B MOSELEY II/Examiner, Art Unit 1642